Order unanimously affirmed with costs. Memorandum: In view of plaintiff’s delay in complying with the terms of the distributive award in the judgment of divorce, the court was warranted in granting both a qualified domestic relations order and a judgment for the amount of the distributive award. Plaintiff’s fears that she will be required to pay the same award twice are unfounded. Payment under the qualified domestic relations order will satisfy the judgment and, conversely, payment of the judgment will be cause for vacating the order. (Appeal from order of Supreme Court, Monroe County, Curran, J.—enforce divorce decree.) Present—Dillon, P. J., Boomer, Pine, Davis and Lowery, JJ.